Exhibit 10.2

AMENDMENT NO. 4 TO AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

This Amendment No. 4 to Amended and Restated Credit and Security Agreement (this
“Amendment”), dated as of October 11, 2011, is entered into by and among
PACKAGING RECEIVABLES COMPANY, LLC, a Delaware limited liability company, as
borrower (together with its successors and permitted assigns, the “Borrower”),
PACKAGING CREDIT COMPANY, LLC, a Delaware limited liability company, as initial
servicer (together with its successors, the “Servicer”), PACKAGING CORPORATION
OF AMERICA, a Delaware corporation, as performance guarantor (the “Performance
Guarantor”), BANK OF AMERICA, NATIONAL ASSOCIATION, as lender (in such capacity,
the “Lender”), and as agent for the Lender (in such capacity, the “Agent”).

RECITALS

WHEREAS, the parties hereto have entered into that certain Amended and Restated
Credit and Security Agreement dated as of September 19, 2008 (as amended by that
certain Amendment No. 1 to Amended and Restated Credit and Security Agreement
dated as of April 15, 2009, that certain Amendment No. 2 to Amended and Restated
Credit and Security Agreement dated as of April 14, 2010, and that certain
Amendment No. 3 to Amended and Restated Credit and Security Agreement dated as
of March 1, 2011, and as otherwise amended, supplemented or otherwise modified
through the date hereof, the “Credit Agreement”);

WHEREAS, the Performance Guarantor has provided the Performance Guarantee (as
amended, supplemented or otherwise modified through the date hereof, as so
amended, the “PCA Performance Guarantee”) to the Agent for the benefit of the
Persons named therein in relation to the obligations of the Servicer under the
Transaction Documents;

WHEREAS, the parties hereto wish to make certain changes to the Credit Agreement
as herein provided and the Performance Guarantor desires to ratify the PCA
Performance Guarantee;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Credit Agreement, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein are
used as defined in (or by reference in) the Credit Agreement.



--------------------------------------------------------------------------------

SECTION 2. Amendments to the Credit Agreement.

2.1. Section 10.1(j) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(j) as of the last day of each fiscal quarter, (i) a ratio of (x) Consolidated
Funded Debt minus unrestricted cash on hand of Packaging Corporation of America
and its U.S. Subsidiaries (other than the Receivables

Subsidiaries) in excess of $50,000,000 in the aggregate to (y) Consolidated
EBITDA for the four quarter period then ended exceeds 3.5:1, or (ii) a ratio of
Consolidated EBITDA as at the end of each quarter for the four quarter period
then ended of Packaging Corporation of America and its Subsidiaries to the sum
of interest payable on, and amortization of debt discount in respect of, all
Debt during such period, in each case, by Packaging Corporation of America and
its Subsidiaries is less than 3.5:1 (it being understood and agreed that, for
the avoidance of doubt, for purposes of this clause (j), the capitalized terms
used herein shall have the meanings set forth in the Five Year Credit Agreement
without giving any effect to any amendment, modification or supplement thereto
executed after October 11, 2011 or any termination thereof); or”.

2.2. The “Initial Commitment” as set forth on the Lender’s signature page to the
Credit Agreement is hereby amended and restated in its entirety to read as
follows: “Commitment: $200,000,000”.

2.3. Clause (a)(i) of the definition of “Dilution Reserve” in Annex A of the
Credit Agreement is hereby amended by replacing the number “2.5” with the number
“2.25”.

2.4. Clause (c) of the definition of “Eligible Receivable” in Annex A of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(c) the Obligor of which is not (i) an Affiliate or employee of any Loan Party,
or (ii) a Governmental Authority as to which the assignment of receivables owing
therefrom requires compliance with the Federal Assignment of Claims Act or other
similar legislation (unless the Borrower has complied therewith);”.

2.5. The definition of “Interest Reserve” in Annex A of the Credit Agreement is
hereby amended by (i) replacing the number “2.5” in clause (a)(i) thereof with
the number “2.25”, and (ii) replacing the percentage “2.50%” in clause (a)(iii)
thereof with the percentage “2.25%”.

2.6. Clause (a) of the definition of “Loss Reserve” in Annex A of the Credit
Agreement is hereby amended by replacing the number “2.5” with the number
“2.25”.

2.7. The following definitions in Annex A of the Credit Agreement are hereby
amended and restated in their entirety to read as follows:

““Dilution Horizon Ratio” means, on any Settlement Date, an amount calculated by
dividing:

(a) the product of: (i) the cumulative sales of the Originator generated during
the two (2) most recent Settlement Periods, and (ii) the greater of: (x) 1.0,
and (y) the result of (I) the weighted average dilution horizon period as
calculated and set forth in the final report most recently delivered to the
Agent at least ten (10) days prior to such Settlement Date by the party retained
by the Agent to perform the review contemplated by Section 7.1(c), divided by
(II) the number of

 

2



--------------------------------------------------------------------------------

days in such two (2) most recent Settlement Periods, by (b) the aggregate Unpaid
Balance of all Receivables as of the most recent Cut-Off Date; provided that if
a Rating Event has occurred, the number of Settlement Periods used in each of
the calculations set forth in clause (a)(i) shall be increased by one
(1) Settlement Period (it being understood and agreed that the weighted average
dilution horizon period as calculated in the report delivered by FTI Consulting,
Inc. on or about December 14, 2010, is the weighted average total of 54.8 set
forth on page 29 of such report under the heading “Credit Memo Analysis”) .”

““Excess Concentration Amount” means, as of any date, the sum of (i) the sum of
the amounts by which the aggregate Unpaid Balance of Receivables of each Obligor
exceeds the Obligor Concentration Limit for such Obligor, (ii) the amount by
which the Unpaid Balance of all Receivables due and payable between 62 and 91
days of the original invoice date exceeds the Extended Term Concentration Limit,
and (iii) the sum of the amounts by which all Eligible Receivables owing from
Obligors that are not domiciled in the United States of America exceeds 5% of
the aggregate Unpaid Balance of all such Eligible Receivables. In computing the
Excess Concentration Amount, the Servicer may, at its election, reduce the
foregoing sum to reflect the double- or triple-counting of Receivables that
constitute excess concentrations in two or three of the foregoing categories.”

““Fee Letter” means that certain Fifth Amended and Restated Fee Letter dated as
of October 11, 2011 by and among the Servicer, the Borrower, the Agent, and Bank
of America, as a Lender, as the same may be amended, restated, supplemented,
replaced or otherwise modified from time to time.”

““Five Year Credit Agreement” means that certain Five Year Credit Agreement
dated as of October 11, 2011, among Packaging Corporation of America, as
Borrower, the Initial Lenders named therein, Bank of America, N.A. and Wells
Fargo Bank, N.A., as Co-Syndication Agents, JPMorgan Chase Bank, as
Administrative Agent, and the Joint Lead Arrangers and Book Managers party
thereto.”

““Scheduled Termination Date” means October 11, 2014, unless extended by Bank of
America, as Lender.”

2.8. Exhibit 3.1(a) to the Credit Agreement is hereby amended and restated in
its entirety as set forth on Exhibit 3.1(a) hereto.

SECTION 3. Conditions Precedent. This Amendment shall become effective on the
first date on which the Agent shall have received each of the following, in each
case in form and substance satisfactory to it: (i) a counterpart (or
counterparts) of (a) this Amendment and (b) that certain amendment fifth amended
and restated fee letter agreement, dated as of the date hereof, among, the
Borrower, the Servicer, and the Agent (the “A&R Fee Letter”), in each case
executed and delivered by each of the parties hereto or thereto, as applicable,
or other evidence satisfactory to the Agent of the execution and delivery of
this Amendment or the A&R Fee Letter

 

3



--------------------------------------------------------------------------------

by such parties, (ii) payment in full of the Renewal Fee (as defined in the A&R
Fee Letter) pursuant to the terms of the A&R Fee Letter, (iii) a certificate of
the Secretary or Assistant Secretary or other appropriate officer of each Loan
Party certifying the names and true signatures of the officers authorized on its
behalf to sign this Amendment and the other Transaction Documents to be
delivered by it hereunder, (iv) the Certificate of Formation or other
organizational documents of each Loan Party, duly certified by the Secretary of
State of such Loan Party’s state of incorporation or organization, as
applicable, as of a recent date acceptable to the Agent in each case together
with a copy of the limited liability company agreement or other organizational
document of such Loan Party, as applicable, duly certified by the Secretary or
an Assistant Secretary of such Loan Party or other appropriate officer,
(v) resolutions of the board of managers or other governing body of each Loan
Party authorizing its execution, delivery and performance of this Amendment and
the A&R Fee Letter, as applicable, and ratifying the other Transaction Documents
to which it is a party and all other documents evidencing necessary corporate
action and government approvals, if any, (vi) copies of good standing
certificates or similar certificates of existence for each Loan Party, issued by
the Secretaries of State of the state of incorporation or organization of such
Loan Party, as applicable, and the state where such Loan Party’s principal place
of business is located if different than the state in which such Loan Party is
incorporated or organized, as applicable, (vii) one or more favorable opinions
of counsel to the Loan Parties covering the matters set forth on Schedule I
hereto, and (viii) such other agreements, instruments, certificates, opinions
and other documents as the Agent may reasonably request.

SECTION 4. Fees and Expenses. The Borrower hereby covenants and agrees to pay
all reasonable fees and expenses in connection with this Amendment, including
the reasonable fees of the Agent’s legal counsel, Mayer Brown LLP, within thirty
(30) days of presentation of a written invoice therefor.

SECTION 5. Ratification of the PCA Performance Guarantee. The Performance
Guarantor hereby acknowledges and agrees that, immediately after giving effect
to this Amendment, the PCA Performance Guarantee shall remain in full force and
effect and is hereby ratified and confirmed in all respect.

SECTION 6. Waiver. Each of the parties hereto hereby waives the notice
requirement set forth in Section 1.7 of the Credit Agreement with respect to the
Aggregate Commitment increase evidenced by this Amendment.

SECTION 7. Miscellaneous.

7.1. Reaffirmation of Covenants, Representations and Warranties. Upon the
effectiveness of this Amendment, each of the Borrower, the Servicer and the
Performance Guarantor hereby reaffirms all covenants, representations and
warranties made in the Credit Agreement and each other Transaction Document to
which it is a party, as applicable, to the extent the same are not amended
hereby and agrees that all such covenants, representations and warranties shall
be deemed to have been remade as of the effective date of this Amendment.

 

4



--------------------------------------------------------------------------------

7.2. References to Credit Agreement. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

7.3. Effect on Credit Agreement. Except as specifically amended above, the
Credit Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

7.4. No Waiver; Transaction Document. Except as set forth in Section 6 above,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of the Agent or the Lender under the
Credit Agreement or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein. The parties hereto hereby agree that this Amendment is a Transaction
Document.

7.5. Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the
internal laws of the State of New York (without reference to conflicts of laws
principles thereof other than Section 5-1401 of the New York General Obligations
Law).

7.6. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

7.7. Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.

7.8. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Facsimiles shall
be effective as originals.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

BORROWER:

 

PACKAGING RECEIVABLES COMPANY, LLC, a Delaware limited liability company

By:   /s/ Darla J. Olivier  

Name: Darla J. Olivier

Title:   Vice President, Tax

 

SERVICER:

 

PACKAGING CREDIT COMPANY, LLC,

a Delaware limited liability company

By:   /s/ Darla J. Olivier  

Name: Darla J. Olivier

Title:   Vice President, Tax

 

PERFORMANCE GUARANTOR:

 

PACKAGING CORPORATION OF AMERICA, a Delaware corporation

By:   /s/ Pamela A. Barnes  

Name: Pamela A. Barnes

Title:   Treasurer

[Signature Pages Continue]

 

PCA Amendment No. 4 to A&R Credit and Security Agreement



--------------------------------------------------------------------------------

LENDER:

 

BANK OF AMERICA, NATIONAL ASSOCIATION, as Lender

By:   /s/ Nina Austin  

Name: Nina Austin

Title:   Vice President

 

AGENT:

 

BANK OF AMERICA, NATIONAL ASSOCIATION

By:   /s/ Nina Austin  

Name: Nina Austin

Title:   Vice President

 

PCA Amendment No. 4 to A&R Credit and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT 3.1(a) to Amendment No. 4

Packaging Receivable Corp.

For the Month Ended:

X/XX/XXXX

(Page 1)

 

Aggregate Commitment     $200,000,000

         

I.       Portfolio Information

     

1.      Beginning of Month Balance: (Total A/R Outstanding)

      ______

2.      Gross Sales (Domestic & Foreign):

      ______

3.      Deduct:

     

a.      Total Collections:

      ______

b.      Dilution

      ______

c.      Write Offs

      ______

         Add:

     

d.      Recoveries

      ______

4.      G/L Ending A/R Balance [(1) + (2) - (3 a,b,c)+(3d)]:

      ______

5.      Credit Memo Exclusion

      ______

6.      MSR Ending A/R Balance [(1) + (2) - (3 a,b,c)+(3d)-(5)]:

      ______

7.      Deduct:

     

a.      Defaulted Receivables

   ______   

b.      Government

   ______   

c.      Intercompany

   ______   

d.      Contra (A/P)

   ______   

e.      Accrual for Returns & Allowances

   ______   

f.       Unapplied Cash and Credit Balances > 90 DPD

   ______   

g.      Bankrupt A/R

   ______   

h.      >91 Day Selling Terms

   ______   

i.       Notes Receivables

   ______   

j.       Third Party Collection Agency & Cash on Demand

   ______   

k.      Cross Age @ 35%

   ______   

l.       Other Ineligibles (Alcoa and Stanley)

   ______   

m.     Short Pays/Customer Deductions

   ______   

n.      End of Month Volume rebate accrual

   ______   

o.      Total Ineligibles

      ______

8.      Eligible Receivables [(6) - (7 p-n)]:

      ______

9.      Deduct:

     

a.      Excess Concentration:

      ______

         Obligor

      ______

         Foreign

      ______

b.      Excess 62-91 Day Selling Terms

      ______

c.      Recoveries

      ______

10.    Net Pool Balance [(8) - (9 a,b,c)]:

      ______

11.       

Aging

Schedule:

   Current
Month    %    One Month
Prior    Two Months
Prior    Three Months
Prior

a.

   Current               

b.

   1-30 Days Past Due               

c.

   31-60 Days Past Due               

d.

   61-90 Days Past Due               

e.

   91-120 Days Past Due               

f.

   121-150 Days Past Due               

g.

   151-180 Days Past Due               

h.

   180 + Days Past Due               

j.

   Total:               



--------------------------------------------------------------------------------

Packaging Receivable Corp.

For the Month Ended:

X/XX/XXXX

(Page 2)

 

II.     Calculations Reflecting Current Activity

       

12.    Loan Amount Outstanding

          ______   

13.    Required Reserve % (sum of a, b, c)

          ______   

a.      Maximum of:

          ______   

(i)     Minimum Reserve Ratio %

          ______   

(ii)    Dynamic Reserve Ratio %

          ______   

(1)    Dynamic Dilution Reserve %

          ______   

(2)    Dynamic Loss Reserve %

          ______   

b.      Servicing Reserve

          ______   

c.      Interest Reserve

          ______   

14.    Required Reserve

          ______   

15.    Excess Deemed Collections

          ______   

16.    Borrowing Base

          ______   

17.    Funding Availability based on Aggregate Commitment

        $ 200,000,000   

18.    Additional Availability or (Required Paydown)

          ______   

III.    Compliance

       

19.    Asset Interest [(10) + (17) / (8)] < 100%:

       In Compliance         ______  

20.    3M Avg. Delinquency Ratio

     2.00 %      In Compliance         ______  

a.      1M Delinquency Ratio (Current Month)

          ______  

b.      1M Delinquency Ratio (1-month Prior)

          ______  

c.      1M Delinquency Ratio (2-months Prior)

          ______  

21.    3M Avg. Default Ratio

     1.25 %      In Compliance         ______  

a.      1M Default Ratio (Current Month)

          ______  

b.      1M Default Ratio (1-month Prior)

          ______  

c.      1M Default Ratio (2-months Prior)

          ______  

22.    3M Avg. Dilution Ratio

     1.75 %      In Compliance         ______  

a.      1M Dilution Ratio (Current Month)

          ______  

b.      1M Dilution Ratio (1-month Prior)

          ______  

c.      1M Dilution Ratio (2-months Prior)

          ______  

23.    Maximum Debt to EBITDA Ratio

     3.5        In Compliance         ______  

24.    Minimum EBITDA to Interest Ratio

     3.5        In Compliance         ______  



--------------------------------------------------------------------------------

Packaging Receivable Corp.

For the Month Ended:

X/XX/XXXX

(Page 3)

 

IV. Excess Concentrations: (Calculation)

Eligible Receivables

Allowable Percentage     Max. Allowable Balance   

Credit Rating

  2.0 %       NR/NR   3.0 %       A3/P3   6.0 %       A2/P2   8.0 %       A1/P1
  10.0 %       A1+/P1

 

      

Largest

Obligors

   Short-Term
Debt Rating    Allowable
Percentage    Total
Receivables    Allowable
Receivables    Excess
Receivables   1                        2                        3               
        4                        5                        6                     
  7                        8                        9                        10
                       11                        12                        13   
                    14                        15                        16      
                 17                        18                        19         
              20                        21                        22            
           23                        24                        25               
        

Total Obligor Concentrations

              

 

     Allowable
Percentage     Total
Receivables    Allowable
Receivables    Excess
Receivables

Foreign Receivables

     5.00 %         

Total Excess Concentrations

          

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding receivables as of __________ XX,
XXXX. In accordance with the Receivables Purchase Agreement dated November 29,
2000 and that all representations and warranties related to such Agreement are
restated and reaffirmed.

 

Signed:         Date                                
                            XX, XXXX                 

Title:

       

 

PCA Amendment No. 4 to A&R Credit and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I to Amendment No. 4

SUBSTANCE OF CORPORATE OPINION(S)

 

•  

All opinions should be addressed to the Agent and the Lenders and should permit
reliance thereon by (A) the Liquidity Banks and (B) S&P and Moody’s.

 

•  

The opinion giver for the opinion identified in item 3 below must be licensed to
practice in the state whose law governs the Credit Agreement and the Performance
Guarantee, as applicable (i.e., New York).

 

•  

Corporate opinions should address the following matters as to the Loan Parties:

1. Each of the Loan Parties has been duly organized and is validly existing
under the laws of Delaware, with power and authority to conduct its business as
now conducted, to own, or hold under lease, its assets and to enter into the
Amendment and the A&R Fee Letter to which it is a party and perform its
obligations under the Amendment, the A&R Fee Letter and the Credit Agreement, as
amended through and including the date hereof, including by the Amendment
(collectively, the “Amendment Documents”). Based solely on certificates from
public officials, we confirm that (i) each of the Loan Parties (other than the
Borrower) is qualified to do business in the following States: Delaware and
Illinois, and (ii) the Borrower is qualified to do business in Delaware.

2. The execution, delivery and performance of the Amendment Documents to which
any of the Loan Parties is a party have been duly authorized by all necessary
action of such Loan Party, and such Amendment Documents have been duly executed
and delivered by such Loan Party.

3. Each of the Transaction Documents constitutes a legally valid and binding
obligation of each of the Loan Parties signatory thereto, enforceable against
such Loan Party in accordance with its terms.

4. The execution and delivery of the Amendment Documents by each of the Loan
Parties signatory thereto, and the performance of their respective obligations
do not: (a) violate any federal or the State of Delaware (or, with respect to
Servicer and the Performance Guarantor, the State of Illinois) statute, rule or
regulation applicable to the Loan Parties (including, without limitation,
Regulations T, U or X of the Board of Governors of the Federal Reserve System),
(b) violate the provisions of the Loan Parties’ respective Governing Documents,
(c) result in the breach of or a default under, the creation of a lien under or
the acceleration of indebtedness pursuant to any indenture, credit agreement,
lease, note or other agreement, instrument or contract or any judgment, writ or
other court order, in any of the foregoing cases, which has been identified to
you as being material to any of the Loan Parties, or (d) require any consents,
approvals, authorizations, registrations, declarations or filings by any of the
Loan Parties under any federal or the State of Delaware (or, with respect to
Servicer and the Performance Guarantor, the State of Illinois) statute, rule or
regulation applicable to any of the Loan Parties of the State of Delaware (or,
with respect to Servicer and the Performance Guarantor, the State of Illinois)
except the filing of financing statements which have already been filed.

 

 

PCA Amendment No. 4 to A&R Credit and Security Agreement



--------------------------------------------------------------------------------

5. The Borrower is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

PCA Amendment No. 4 to A&R Credit and Security Agreement